Citation Nr: 1542344	
Decision Date: 09/30/15    Archive Date: 10/05/15

DOCKET NO.  09-20 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a bilateral hip disorder as secondary to service connected disability.  

2.  Entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for left lung, diaphragm, and stomach disorders, claimed to have been caused by treatment received at VA for dental care in 2000.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from July 1981 to December 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

In June 2013, the Board remanded the Veteran's claims for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board previously remanded the issues on appeal in order to provide the Veteran with additional notice pursuant to 38 U.S.C.A. § 5103 and 5103A for secondary service connection; to obtain VA dental treatment records dated from January 2000 to March 2008, to include a November 2000 oral surgery report and consent forms; and to schedule the Veteran for VA examinations.

The AMC sent correspondence dated in June 2013 to the Veteran's address of record and advised the Veteran of the elements necessary to establish service connection on a secondary basis, of the evidence VA would seek to obtain, and of the evidence the Veteran was expected to furnish.  As such, the AMC accomplished the first remand directive.  

However, with regard to the request for VA dental treatment records, while the AMC requested and obtained a November 2000 oral surgery operative note which includes reference to the fact that consent was obtained from the Veteran, the AMC failed to request all other VA dental treatment records dated from January 2000 to March 2008, as was specifically directed by the Board remand.  As such, a remand is necessary in order to request the records from November 2000-to March 2008.  

Additionally, while it appears that a VA examination request was initiated for the claims on appeal in June 2013, and a handwritten note on a Compensation and Pension Exam Inquiry denotes that the Veteran "Failed to Report," the address listed on the examination request does not match the Veteran's address listed in VACOLs.  Specifically, while the street name and apartment number were listed correctly, the street number was incorrectly listed as 5928 instead of 5930.  As this is the only indication of the notice provided to the Veteran of the examinations, the case must be remanded to reschedule the examinations and ensure that the Veteran receives proper notice of the examinations.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA dental treatment records from the VA Medical Center in Seattle, dated from January 2000 through March 2008 and associate them with the record.  If the search for such records has negative results, the AMC should notify the Veteran and place a statement to that effect in the Veteran's claims file.

2.  Schedule the Veteran for the appropriate VA examination to assist in determining the nature and etiology of any current hip disorder.  The relevant documentation in the claims folder and all other pertinent records should be made available to the examiner.  All necessary tests should be performed.  The examiner is requested to offer the following opinions:

 a. Is it as likely as not (50 percent probability or greater) that any current bilateral hip disorder was caused by the service connected bilateral knee disabilities?

 b. If not, is it at least as likely as not (50 percent probability or greater) that any current bilateral hip disorder was aggravated (permanently worsened) by the service connected bilateral knee disabilities? 

Complete detailed rationale is requested for each opinion that is rendered.

Confirm that notice of the examination is sent to the Veteran's correct address of record as indicated in VACOLs.

3.  After all available records have been associated with the record, the AMC should refer the case to an appropriate VA examiner for a medical opinion to address the Veteran's claimed stomach, lung, and diaphragm disorders.  The relevant documents in the claims folder should be made available to the examiner for review in conjunction with the examination.  The VA examiner should offer the following opinions: 

a. Did the Veteran sustain any additional disability of the left lung, diaphragm, or stomach either directly or through aggravation of any preexisting condition(s) caused by the November 2000 VA dental surgery?  If so, identify any additional disability. 

b. If additional disability was caused by the November 2000 dental surgery, was it the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care or medical or surgical treatment? 

c. If additional disability was caused by the November 2000 surgery, did VA fail to exercise the degree of care that would be expected of a reasonable health care provider? 

d. If additional disability was caused by the November 2000 surgery, was this a risk that a reasonable health care provider (1) would have considered to be an ordinary risk of the treatment provided, or (2) would have disclosed in connection with the informed consent procedures?

The VA examiner should provide a rationale for all opinions rendered with references to the evidence of record.  The VA examiner should specifically discuss findings from a December 2000 hospitalization that a multiloculated left effusion, likely empyema, and a positive streptococcus constellatus (intermedius group), were likely a complication of a recent dental procedure.

Confirm that notice of the examination is sent to the Veteran's correct address of record as indicated in VACOLs.

4.  Then readjudicate the claims on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




